Citation Nr: 0921591	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  08-15 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
weather injuries to the bilateral upper extremities.

2.  Entitlement to service connection for residuals of cold 
weather injuries to the bilateral lower extremities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1952 to June 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO), which denied service connection for the 
claimed disabilities.

The Board notes that the Veteran had perfected appeals of 
denials of service connection for bilateral hearing loss and 
tinnitus.  However, service connection for those disabilities 
was subsequently granted in a rating decision dated October 
2008.  Because this represents a full grant of the benefits 
sought on appeal, review of these issues by the Board is 
moot.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Residuals of cold weather injuries to the bilateral upper 
extremities did not have their onset in service, nor are such 
residuals otherwise attributable to service.

2.  Residuals of cold weather injuries to the bilateral lower 
extremities did not have their onset in service, nor are such 
residuals otherwise attributable to service.


CONCLUSIONS OF LAW

1.  Residuals of cold weather injuries to the bilateral upper 
extremities were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008).

2.  Residuals of cold weather injuries to the bilateral lower 
extremities were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).  

Prior to initial adjudication of the Veteran's claim, a 
letter dated in January 2007 was sent to the Veteran in 
accordance with the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was 
notified of the evidence that was needed to substantiate his 
claim; what information and evidence that VA will seek to 
provide and what information and evidence the Veteran was 
expected to provide, and that VA would assist him in 
obtaining evidence, but that it was his responsibility to 
provide VA with any evidence pertaining to his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The Veteran was also notified of the 
criteria for establishing a disability rating and effective 
date.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, VA has fully complied with VCAA notice 
requirements.

The Veteran's service treatment records, VA treatment records 
and VA authorized examination reports have been associated 
with the claims file.  VA has provided the Veteran with 
opportunity to submit evidence and arguments in support of 
his claim.  The Veteran has not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B.  Analysis

In order to establish a service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).  Service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).  In addition, certain chronic diseases, 
such as arthritis, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.307, 3.309 (2008).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service treatment records indicate the Veteran underwent a 
pre-induction examination in January 1952.  The examiner 
noted pes planus of 3 degrees in the Veteran's feet.  
However, no other abnormalities were noted.  The Veteran 
underwent a separation examination in June 1954.  A scar was 
noted on the right forefinger.  No other abnormalities were 
noted, and the Veteran described his health as "good."

In April 1959, the Veteran underwent a periodic examination 
as part of his reserve service.  No abnormalities were noted, 
and the Veteran again described his health as "good."

VA treatment records show the Veteran was admitted in 
February 1972 for hypertension, weight loss, and coughing.  
On physical examination, peripheral pulsations were felt in 
the extremities.  Blood pressure in the Veteran's lower limbs 
was noted to be about 10 mm. higher than in the upper 
extremities.  However, the treating physician noted this to 
be a normal finding.

The Veteran underwent a VA orthopedic examination in April 
1972.  Physical examination noted the upper extremities to 
have normal contour, size, and muscular development.  There 
was no deformity in the joints of the hands.  With respect to 
the lower extremities, the Veteran's gait was normal.  He 
could walk on his heels and toes, and could squat and duck 
walk without difficulty.  Size, contour, and muscular 
development of the lower extremities was normal.  A scar was 
noted on the left knee.  There was no tenderness and the 
Veteran had full range of motion.

VA treatment records dated September 2006 and January 2007 
noted no edema in the extremities, and pedal pulses were 1+ 
bilaterally.  Records do note the Veteran was diagnosed with 
peripheral vascular disease in January 2007.

The Veteran underwent a VA examination in August 2008.  The 
claims file was reviewed by the examiner.  The Veteran 
reported serving in Korea from late 1952 until early 1954 as 
a heavy equipment operator.  He reported working in the snow 
and ice driving and repairing heavy equipment.  He stated 
that he worked in temperatures of zero degrees, and wore 
combat boots on his feet and regular gloves with liners on 
his hands.  Occasionally, he removed the gloves to perform 
certain tasks.  During nights, he slept in a tent, which had 
a stove in the middle of it.  He did not seek any medical 
attention for frostbite, but stated that he lost a little bit 
of skin on his toes.  He did not seek any treatment post 
discharge.  He reported experiencing cold sensitization in 
his hands, and that his hands hurt when he is outside in cold 
weather.  These circumstances did not affect his feet.  He 
denied any Reynaud's phenomenon or skin color changes, but 
admitted to hyperhidrosis of the hands and feet, and 
recurrent fungal infections of the feet.  He treated 
athlete's foot with over-the-counter medications.  He denied 
any skin ulcerations, skin cancer, abnormal thickening or 
thinning of the skin, or sleep disturbance associated with 
his hands or feet.

On physical examination, the Veteran walked with a 
significant limp favoring the left lower extremity.  However, 
he reported this was due to a fracture of his left ankle.  
Examination of the hands revealed no abnormal signs of edema 
or synovitis.  There were some mild Herbeden nodes in the 
fingers.  His neurovascular status was normal, and his light 
touch sensation was normal upon monofilament testing.  
Vibratory sensation was intact based on tuning fork testing.  
Examination of the feet revealed normal circulation.  There 
was no pedal edema.  The left ankle was chronically thickened 
compared to the right ankle.  The Veteran had normal light 
touch sensation in both feet based on monofilament testing, 
and vibratory sensation was intact upon tuning fork testing.  
There was no tenderness to palpitation of the arches, heels, 
or forefeet.  There were no abnormal calluses on either foot, 
and the Achilles tendons were aligned symmetrically over the 
calcaneus.

X-rays of the right hand showed advanced osteoarthritic 
changes, hypertrophic degenerative changes, and soft tissue 
calcifications.  X-rays of the left hand noted a metallic 
foreign body in the fifth finger, along with osteoarthritic 
and cystic changes, and soft tissue calcifications.  X-rays 
of the left foot noted vascular calcification, osteoarthritic 
changes, and a posterior calcaneal spur.  X-rays of the right 
foot noted vascular calcifications, and osteoarthritic and 
cystic changes.

The examiner diagnosed subjective residuals of chronic cold 
exposure, including cold sensitization of the hands, 
hyperhidrosis of the hands and feet, burning dysesthesias of 
the feet, as well as recurrent tinea pedis, onychomycosis, 
and osteoarthritis of the hands and feet.  The examiner was 
unable to render an opinion as to whether the subjective 
complaints of residuals of cold exposure were related to 
service.  The examiner stated that there were no medical 
records to support the Veteran's claim of cold injuries in 
service, and therefore some degree of speculation would have 
to be employed in providing an opinion.  The examiner noted 
that World War II combat veterans generally did not have 
supporting medical records of frostbite, as they primarily 
self-treated their conditions.

In his claim for service connection, the Veteran stated that 
he had experienced chronic fungal infections, as well as 
tingling in the hands and feet, ever since returning from 
Korea.  Through his representative, the Veteran also contends 
that his daily exposure to extreme cold while serving in 
Korea is the cause of the arthritis in his extremities.  With 
regard to lay evidence, the Board must initially evaluate if 
the evidence is competent.  If so, credibility must be 
assessed.

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the Veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
Therefore, he cannot provide a competent opinion regarding 
diagnosis and causation.

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the U.S. Court 
of Appeals for Veterans Claims (Court) indicated that 
varicose veins was a condition involving "veins that are 
unnaturally distended or abnormally swollen and tortuous."  
Such symptomatology, the Court concluded, was observable and 
identifiable by lay people.  Because varicose veins "may be 
diagnosed by their unique and readily identifiable features, 
the presence of varicose veins was not a determination 
'medical in nature' and was capable of lay observation."  
Thus, the veteran's lay testimony regarding varicose vein 
symptomatology in service represented competent evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr.

Although the Veteran is competent to state that he was 
exposed to cold weather during service, the issues do not 
involve simple diagnoses.  See Jandreau.  The claimant is not 
competent to provide more than simple medical observations.  
He is not competent to provide diagnoses in this case nor is 
he competent to provide a complex medical opinion regarding 
the etiology of the claimed disabilities.  See Barr.  Thus, 
the Veteran's lay assertions regarding etiology are not 
competent or sufficient. 

The Board finds that service connection for residuals of cold 
weather injuries to the upper and lower extremities is not 
warranted.  There is no competent medical evidence of any 
link between any current diagnosis relative to the 
extremities and service.  As noted, the Veteran is not 
competent to make this causal link or to state the etiology 
of his currently diagnosed disabilities of the extremities.  
The competent medical evidence does not establish that 
currently diagnosed disabilities of the hands and feet, 
including osteoarthritis, and the other subjective residuals 
of cold weather injury which the Veteran reported, are 
related to service.  The VA examiner was unable to opine on 
the etiology of the Veteran's disabilities including his 
subjective complaints without resorting to speculation.  
Notably, at the time of the VA examination, clinical 
examination of the hands and feet were normal.  While the 
Veteran reported a number of subjective symptoms, only 
osteoarthritis of the hands and feet were objectively shown.  
Although the VA examiner's conclusion does not constitute 
negative evidence against the Veteran's claims, there is no 
competent medical evidence in the record to otherwise suggest 
a causal link between current disabilities and service.

The evidence does not establish that disabilities of the 
upper or lower extremities began in service or that arthritis 
was manifested within one year of separation.  The service 
separation examination revealed the Veteran's musculoskeletal 
system, neurological system, upper extremities, and lower 
extremities were normal.  A periodic examination conducted 
almost 5 years after active service yielded similar findings.  
Further, on VA orthopedic examination in April 1972, the 
Veteran neither reported nor is there objective evidence of 
symptomatology associated with cold injury.  In fact, 
examination of the musculoskeletal (other than residuals of a 
traumatic right hand injury and left knee injury) and 
neurological systems at that time was "unremarkable".  
There is no documented evidence of continuity of 
symptomatology following service.  There is no 
contemporaneous record of any continuous symptoms from his 
separation from service onward.  Rather, the record only 
establishes that nearly 54 years after such separation, the 
Veteran currently has disabilities of the hands and feet.  
Despite the Veteran's contentions, the record is devoid of 
evidence supporting the Veteran's assertions of chronicity 
and continuity.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (normal medical findings at the time of separation 
from service, as well as absence of any medical records of a 
diagnosis or treatment for many years after service, is 
probative evidence against a claim.). 

C.  Conclusion

The preponderance of the evidence is against finding that the 
Veteran has residuals of cold weather injuries to the upper 
and lower extremities etiologically related to active 
service.  The appeal is accordingly denied.  In making this 
determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but 
there is not such a state of equipoise of positive and 
negative evidence to otherwise grant the Veteran's claim.


ORDER

Service connection for residuals of cold weather injuries to 
the bilateral upper extremities is denied.

Service connection for residuals of cold weather injuries to 
the bilateral lower extremities is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


